 1                                                                           The Honorable Mary Jo Heston
                                                                                                Chapter 7
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT TACOMA

10   In Re:

11   Diane Renee Erdman                                        Case No. 19-41238-MJH

12                                           Debtor.

13                                         _______             Adversary No.

14   Kathryn E. Ellis as Trustee for the Bankruptcy            COMPLAINT FOR AVOIDANCE,
     Estate of Diane Renee Erdman                              RECOVERY AND PRESERVATION OF
15                                                             FRAUDULENT TRANSFERS
                                           Plaintiff,          PURSUANT TO 11 U.S.C. §§ 544 541,
16                                                             544, 550, AND 551 AND RCW 19.40 ET.
                                                   v.          SEQ
17
     Cable, Langenbach, Kinerk & Bauer, LLP, a
18   dissolved Washington limited liability
     partnership; Jack M. Lovejoy, individually and
19   on behalf of his marital community; Lawrence R.
     Cock, individually and on behalf of his marital
20   community; John Bauer, individually and on
     behalf of his marital community; and Mary
21   Colleen Kinerk, individually and on behalf of her
     marital community,
22
                                        Defendants.
23

24            Kathryn A. Ellis, the Plaintiff (“Trustee”), trustee for the chapter 7 bankruptcy estate of

25   Diane Renee Erdman (“Debtor”) for causes of action against defendants Cable, Langenbach,
26

     COMPLAINT - 1                                                                 FOSTER GARVEY PC
                                                                                 1111 THIRD AVENUE, SUITE 3400
                                                                                SEATTLE, WASHINGTON 98101-3299
                                                                              PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH           Doc 112      Filed 06/05/20     Ent. 06/05/20 14:02:26              Pg. 1 of 15
 1   Kinerk & Bauer, LLP, a dissolved Washington limited liability partnership; Jack M. Lovejoy,

 2   individually and on behalf of his marital community; Lawrence R. Cock, individually and on
 3
     behalf of his marital community; John Bauer, individually and on behalf of his marital
 4
     community; and Mary Colleen Kinerk, individually and on behalf of her marital community,
 5
     states and alleges as follows:
 6
                       I.       NATURE OF THE ADVERSARY PROCEEDING
 7

 8            1.1    On April 18, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

 9   relief under Chapter 7 of Title 11, United States Code (the “Bankruptcy Code”) at which time,
10   the Court appointed Kathryn A. Ellis as trustee for the Debtor’s bankruptcy estate.
11
              1.2    Prior to Petition Date, the Debtor made certain payment deposits to defendant
12
     Cable, Langenbach Kinerk & Bauer, LLP for legal fees for which she received no benefit.
13
              1.3    The Trustee has made demand upon all of the named defendants herein to return
14

15   the deposits that constitute property of the estate, but to date, the defendants have not responded

16   to the Trustee’s demand.

17                                            II.     PARTIES
18            2.1    The Trustee realleges and incorporates by this reference the allegations set forth in
19
     paragraphs 1.1 through 1.3 as if fully set forth herein.
20
              2.2    Plaintiff. The Debtor filed her voluntary bankruptcy petition on April 18, 2019
21
     (the “Petition Date”) at which time the Trustee was appointed making the Trustee is the duly
22

23   appointing and acting trustee for the bankruptcy estate of the Debtor.

24            2.3    Defendant. Defendant Cable Langenbach, Kinerk & Bauer, LLP was a

25   Washington limited liability partnership that was voluntarily dissolved on February 17, 2020
26

     COMPLAINT - 2                                                                 FOSTER GARVEY PC
                                                                                 1111 THIRD AVENUE, SUITE 3400
                                                                                SEATTLE, WASHINGTON 98101-3299
                                                                              PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH          Doc 112      Filed 06/05/20     Ent. 06/05/20 14:02:26               Pg. 2 of 15
 1   (“defendant Cable”). Defendant Cable formerly did business at 1000 2nd Ave, Seattle, WA

 2   98104, Seattle, Washington.
 3
              2.4    Defendant. Defendant Jack M. Lovejoy was a governor of defendant Cable at the
 4
     tie of the transfers at issue herein and at the time of defendant Cable’s dissolution (“defendant
 5
     Lovejoy”). Upon information and belief, all matters complained of herein benefited the marital
 6
     community.
 7

 8            2.5    Defendant. Defendant Lawrence R. Cock was a governor of defendant Cable at

 9   the tie of the transfers at issue herein and at the time of defendant Cable’s dissolution
10   (“defendant Cock”). Upon information and belief, all matters complained of herein benefited the
11
     marital community.
12
              2.6    Defendant. Defendant John Bauer was a governor of defendant Cable at the time
13
     of the transfers at issue herein and at the time of defendant Cable’s dissolution (“defendant
14

15   Bauer”). Upon information and belief, all matters complained of herein benefited the marital

16   community.

17            2.7    Defendant. Defendant Mary Colleen Kinerk was a governor of defendant Cable
18   at the time of the transfers at issue herein and at the time of defendant Cable’s dissolution
19
     (“defendant Kinerk” and collectively with defendant Lovejoy, defendant Cock and defendant
20
     Bauer, the “defendant Governors”).
21
                                  III.    JURISDICTION AND VENUE
22

23            3.1    The Trustee realleges and incorporates by this reference the allegations set forth in

24   paragraphs 1.1 through 1.3 as if fully set forth herein.

25

26

     COMPLAINT - 3                                                                FOSTER GARVEY PC
                                                                                1111 THIRD AVENUE, SUITE 3400
                                                                               SEATTLE, WASHINGTON 98101-3299
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH          Doc 112      Filed 06/05/20     Ent. 06/05/20 14:02:26              Pg. 3 of 15
 1            3.2    This adversary proceeding is filed pursuant to Federal Rule of Bankruptcy

 2   Procedure 7001(1) (a proceeding to recover money or property).
 3
              3.3    Plaintiff, as the Chapter 7 Trustee of the Debtor’s bankruptcy estate (the
 4
     “Estate”), has standing to bring this action under 11 U.S.C. §§ 541, 544, 550, and 551 and that
 5
     certain settlement agreement made effective October 23, 2019 and approved by the Court at Dkt
 6
     No. 96 on November 7, 2019.
 7

 8            3.4    This Court has jurisdiction under 28 U.S.C. §§ 157 and 1334(b) over the subject

 9   matter of this proceeding because the claims asserted herein arise under the Bankruptcy Code
10   and are related to the Debtor’s main bankruptcy proceeding, pending in the Western District of
11
     Washington, as In Diane Renee Erdman, Case Number 19-41238 MJH (the “Bankruptcy Case”).
12
              3.5    Pursuant to 28 U.S.C. § 1409(a), venue of this adversary proceeding in this Court
13
     is proper because the Debtor’s bankruptcy case is pending in this district.
14

15            3.6    Pursuant to Bankruptcy Rule 7008, Plaintiff consents to the entry of final orders

16   and judgment by this Court.

17                                 IV.     GENERAL ALLEGATIONS
18            4.1    The Trustee realleges and incorporates by this reference the allegations set forth in
19
     paragraphs 1.1 through 3.6 as if fully set forth herein.
20
              4.2    The Debtor’s boyfriend is Ross Hansen, the sole member of Northwest Territorial
21
     Mint, LLC (“NWTM”).
22

23            4.3    NWTM was a private mint that had facilities in six states. NWTM business

24   operations included custom minting of commemorative coins as well as on-line and walk-in sales

25

26

     COMPLAINT - 4                                                               FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH          Doc 112      Filed 06/05/20     Ent. 06/05/20 14:02:26             Pg. 4 of 15
 1   of precious metals and coins. NWTM also stored precious metals and bullion for customers

 2   charging customers rent for the storage.
 3
              4.4    On March 1, 2016, the United States District Court for the District of Nevada
 4
     entered, in the case of Cohen et al v. Northwest Territorial Mint LLC et al, Case No. 2:12-cv-
 5
     01401-JCMPAL a “Judgment on Jury Verdict’ (the “Judgment”) in favor of the plaintiffs (the
 6
     “Cohen Plaintiffs”), including a judgment against Ross Hansen in the sum of $25,500,000 and a
 7

 8   judgment against NWTM in the sum of $12,500,000. The judgments were filed as a foreign

 9   judgment with King County Superior Court under Case No. 16-2-05611-3 KNT.
10            4.5    On April 1, 2016, NWTM filed bankruptcy in the United States Bankruptcy Court
11
     Western District of Washington at Seattle under Case No. 16-11767-CMA and on April 11, 2016
12
     Mark Calvert was appointed Chapter 11 trustee (the “NWTM Trustee”).
13
              4.6    Since at least 2005, through the date of NWTM’s bankruptcy filing the Debtor
14

15   was in charge of NWTM’s vault where her duties included managing cash and bullion.

16            4.7    On June 3, 2016, the attorney for the Cohen Plaintiffs deposed the Debtor.

17            4.8    During the examination, the Debtor was asked about her income and assets.
18            4.9    The Debtor testified under oath at the examination that she had not held a paying
19
     job since the late 1990s.
20
              4.10   The Debtor further testified under oath that other than a retainer she had paid to
21
     the Tracy Law Group and some precious metals seized by the King County Sheriff, the Debtor’s
22

23   assets consisted of (i) six ounces of gold worth, at the time, $7,200; (ii) less than $1,000 in cash;

24   and (iii) some miscellaneous silver in the possession of friend Don Schwenk.

25            4.11   The Debtor stated under oath she had no other assets.
26

     COMPLAINT - 5                                                                FOSTER GARVEY PC
                                                                                1111 THIRD AVENUE, SUITE 3400
                                                                               SEATTLE, WASHINGTON 98101-3299
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH           Doc 112     Filed 06/05/20     Ent. 06/05/20 14:02:26              Pg. 5 of 15
 1            4.12     Beginning in late June 2016, the Debtor began liquidating precious metals and

 2   using the proceeds from the sales of the precious metals to pay legal fees incurred by Ross
 3
     Hansen and/or a company in which was controlled by Mr. Hansen, Medallic Art Company, LLC
 4
     (“MAC”).
 5
              4.13     The Debtor had no member or equity interest in MAC.
 6
              4.14     The Debtor did not disclose during the deposition conducted on June 3, 2016 that
 7

 8   she was in possession of precious metals with a value totaling in excess of $800,000.

 9            4.15     Specifically, between June 2016 and March 2017, the Debtor liquidated
10   approximately $800,000 in precious metals via Renton Coin Ship, Inc., Northgate Rare Coin and
11
     The Gold Center and transferred hundreds of thousands of dollars from the proceeds of the sales
12
     to a number of law firms for legal services provided to Mr Hansen and/or MAC.
13
              4.16     Defendant Cable was the recipient of some of these transfers from the Debtor.
14

15            4.17     The transfers by the Debtor to the defendant Cable (collectively the “Transfers”)

16   are as follows:

17                     (ii) a check dated August 16, 2016 written on the Debtor’s Wells Fargo
                       Bank, N.A. account payable to defendant Cable in the sum of $30,000;
18
                       (ii) the liquidation of precious metals in the sum of $32,574 to Renton
19                     Coin Shop with Renton Coin Shop issuing a contemporaneous check dated
                       October 19, 2016 payable to defendant Cable in the sum of $15,000;
20
                       (iii) the liquidation of precious metals in the sum of $9,320 with Renton
21                     Coin Shop issuing a contemporaneous check dated November 27, 2016
                       payable to defendant Cable in the sum of $9,320;
22
                       (v) the liquidation of precious metals in the sum of $10,000 to Renton
23                     Coin Shop with Renton Coin Shop issuing a contemporaneous check dated
                       January 31, 2017 payable to defendant Cable in the sum of $10,000.
24

25

26

     COMPLAINT - 6                                                                FOSTER GARVEY PC
                                                                                1111 THIRD AVENUE, SUITE 3400
                                                                               SEATTLE, WASHINGTON 98101-3299
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH            Doc 112     Filed 06/05/20     Ent. 06/05/20 14:02:26             Pg. 6 of 15
 1            4.18   At the time of the transfers, defendant Cable was representing Mr. Hansen and

 2   was not representing the Debtor.
 3
              4.19   The total of these Transfers to the defendant Cable equaled $64,320.00.
 4
              4.20   On or about September 9, 2016, the NWTM Trustee filed a fraudulent transfer
 5
     action to avoid certain payments NWTM made to the Debtor for charges on the Debtor’s
 6
     American Express card, and on March 28, 2018 obtained a judgment against the Debtor in the
 7

 8   sum of $430,462.00.

 9            4.21   In a 2004 examination of the Debtor conducted on August 3, 2017 by the NWTM
10   Trustee, the Debtor was confronted with documentary evidence showing she sold precious
11
     metals and transferred the proceeds from these sales to various law firms.
12
              4.22   In questioning during the 2004 examination about the precious metal assets, the
13
     Debtor testified under oath that she started with approximately $80,000 in precious metals in
14

15   1997 and 1998 and was active in like-kind trades since that time taking advantage of the highs

16   and lows in the commodity markets such that her original investment was equal to in excess of

17   $800,000 in 2016.
18            4.22   The Debtor admitted under oath during the 2004 examination that the precious
19
     metal assets she was selling to Renton Coin Ship, Inc., Northgate Rare Coin and The Gold
20
     Center between June 2016 and March 2017 was her precious metals investments with an
21
     approximate value of $800,000.
22

23            4.23   The Debtor further admitted under oath that she used the proceeds from the sales

24   of her precious metals investments to pay for legal fees.

25

26

     COMPLAINT - 7                                                              FOSTER GARVEY PC
                                                                              1111 THIRD AVENUE, SUITE 3400
                                                                             SEATTLE, WASHINGTON 98101-3299
                                                                           PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH          Doc 112     Filed 06/05/20       Ent. 06/05/20 14:02:26           Pg. 7 of 15
 1            4.24   When the Debtor was asked about the disparity between her testimony under oath

 2   on June 3, 2016 wherein the Debtor testified she had limited assets and did not disclosed the
 3
     existence of $800,000 in precious metal assets and her testimony under oath in the August 2004
 4
     examination in which she admitted to having over $800,000 in assets during the period June
 5
     2016 and March 2017, the Debtor pled the Fifth Amendment and did not answer the question.
 6
              4.25   The Debtor also testified at the 2004 examination that a friend, Mike Parish, was
 7

 8   providing the Debtor with funds for living expenses as she had no other source of income.

 9            4.26   On or about February 15, 2019, the NWTM Trustee sent a demand letter to
10   defendant Cable and defendant Governors notifying them of potential avoidance actions arising
11
     from the Transfers.
12
              4.27   Defendant Cable was dissolved on February 17, 2020, without notifying the
13
     NWTM Trustee of the dissolution and without resolving the liabilities associated with the
14

15   Transfers.

16                             V.     FIRST CAUSE OF ACTION
               AVOIDANCE AND RECOVERY OF THE TRANSFERS PURSUANT TO
17                  11 U.S.C. §§ 544(b), 550, 551 AND RCW § 19.40.041(a)(1). 1
18            5.1    The Trustee realleges and incorporates by this reference the allegations set forth in
19   paragraphs 1.1 through 4.27 as if fully set forth herein.
20            5.2    The Transfers were made within four years of the Petition Date.
21            5.3    The Transfers were transfers of the Debtor’s assets as the term “assets” is defined
22   in RCW § 19.40.011(2) and as evidenced by the Debtor’s testimony at an August 3, 2017 2004
23   examination.
24

25
     1
26         All references to RCW § 19.40 in this complaint are to the former sections and provisions
     of Washington law in effect at the time of the Transfers.

     COMPLAINT - 8                                                               FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH          Doc 112      Filed 06/05/20      Ent. 06/05/20 14:02:26            Pg. 8 of 15
 1            5.4    The Transfers were transfers of the Debtor’s assets, as the term “transfer” is

 2   defined in RCW § 19.40.011(12).

 3            5.5    The Trustee is informed and believes, and based thereon alleges, that the

 4   Transfers represent transfers that were made or obligations that were incurred with actual intent
 5
     to hinder, delay or defraud creditors of the Debtor.
 6
              5.6    The Trustee is informed and believes, and based thereon alleges, that the
 7
     Transfers were made by the Debtor to defendant Cable without the Debtor receiving reasonably
 8
     equivalent value in exchange for the Transfers as the Transfers were for payment of legal
 9

10   services for the benefit of Hansen.

11            5.6    The Trustee is informed and believes, and based thereon alleges, that the
12   Transfers were made by the Debtor to defendant Cable without the Debtor receiving reasonably
13
     equivalent value in exchange for the Transfers as the Transfers were for payment of legal
14
     services for the benefit of MAC, an entity in which the Debtor held no member or equity interest.
15
              5.7    The Transfers were not for legal services for the Debtor.
16

17            5.8    The Trustee is informed and believes, and based thereon alleges, that at the time

18   the Transfers were made by the Debtor to defendant Cable in August 2016, the Debtor was first

19   threatened with a lawsuit by the NWTM Trustee.
20            5.9    The Trustee is informed and believes, and based thereon alleges, that at the time
21
     the Transfers were made by the Debtor to defendant Cable subsequent to August 2016, the
22
     NWTM Trustee had sued the Debtor.
23
              5.10   The Trustee is informed and believes, and based thereon alleges, that at the time
24

25   the Transfers were made by the Debtor to defendant Cable, the Debtor had concealed and was

26   concealing the precious metal assets, which were ultimately liquidated resulting in the Transfers

     COMPLAINT - 9                                                               FOSTER GARVEY PC
                                                                              1111 THIRD AVENUE, SUITE 3400
                                                                             SEATTLE, WASHINGTON 98101-3299
                                                                           PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH          Doc 112     Filed 06/05/20     Ent. 06/05/20 14:02:26             Pg. 9 of 15
 1   to the defendant Cable by (i) failing to disclose the existence of the precious metal assets and

 2   instead testifying in a June 2016 deposition that her assets were limited to six ounces of gold,
 3
     $1,000 in cash and some miscellaneous silver, and (ii) representing in pleadings filed with the
 4
     Bankruptcy Court in the US Mint case in 2016 that she was a person of modest means.
 5
              5.11   The Trustee is informed and believes, and based thereon alleges, that at the time
 6
     the Transfers were made, the Debtor was insolvent or became insolvent as evidenced by her
 7

 8   bankruptcy filing and the Debtor’s testimony at a 2016 deposition and a 2017 2004 examination

 9   that she had no income, virtually no assets remaining and was relying on funds from friend Mike
10   Parish to pay her living expenses.
11
              5.12   The Trustee is informed and believes, and based thereon alleges, that at the time
12
     the Transfers were made by the Debtor to defendant Cable, the Debtor concealed the Transfers as
13
     evidenced by the fact that the Debtor failed to disclose the Transfers (i) in her June 3, 2016
14

15   deposition, and (ii) in pleadings she filed with the Bankruptcy Court in the NWTM bankruptcy

16   case.

17            5.13   The Transfers should be avoided and recovered from the defendant Cable as the
18   initial transferee pursuant to 11 U.S.C. §§ 544(b) and 550 and preserved for the benefit of the
19
     Estate pursuant to 11 U.S.C. § 551 because the Transfers are avoidable under applicable law,
20
     including the Washington Uniform Fraudulent Transfer Act RCW § 19.40.041(a)(1).
21
              5.14   The Transfers should be avoided and recovered from the defendant Governors as
22

23   the immediate transferees holding partnership interests in defendant Cable and who benefitted

24   from the transfers to defendant Cable pursuant to 11 U.S.C. §§ 544(b) and 550 and preserved for

25   the benefit of the Estate pursuant to 11 U.S.C. § 551.
26

     COMPLAINT - 10                                                              FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH         Doc 112     Filed 06/05/20      Ent. 06/05/20 14:02:26             Pg. 10 of 15
 1                              VI.     SECOND CAUSE OF ACTION
                        AVOIDANCE OF THE TRANSFERS PURSUANT TO
 2          11 U.S.C. §§ 544(b), 550, 551 AND RCW §§ 19.40.041(a)(2) AND 19.40.051(a).
 3            6.1    The Trustee realleges and incorporates by this reference the allegations set forth in
 4   paragraphs 1.1 through 5.14 as if fully set forth herein.
 5            6.2    The Transfers were made within four years of the Petition Date.
 6            6.3    The Transfers were transfers of the Debtor’s assets as the term “assets” is defined
 7   in RCW § 19.40.011(2) and as evidenced by the Debtor’s testimony at an August 3, 2017 2004
 8   examination.
 9            6.4    The Transfers were transfers of interests of the Debtor in property, as the term
10   “transfer” is defined in RCW § 19.40.011(12).
11            6.5    The Trustee is informed and believes, and based thereon alleges, that the
12
     Transfers were made from the Debtor to defendant Cable without the Debtor receiving
13
     reasonably equivalent value in exchange for the Transfers as the Transfers were for payment of
14
     legal services for the benefit of Ross Hansen, the Debtor’s boyfriend.
15
              6.6    The Transfers were not for legal services for the Debtor.
16

17            6.7    The Trustee is informed and believes, and on that basis alleges, that the Debtor

18   reasonably should have believed that she would incur debts beyond her ability to pay as they
19   became due because (i) in June 2016, at the time the Debtor commenced making transfers to
20
     defendant Cable, the NWTM Trustee was investigating certain transfers that were made from
21
     NWTM to the Debtor, and (ii) the NWTM Trustee eventually sued the Debtor for recovery of
22
     NWTM estate assets that were used by the Debtor for her personal benefit just three months after
23

24   the Debtor began making the Transfers to defendant Cable, which Transfers continued through

25   March 2017.

26

     COMPLAINT - 11                                                              FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH         Doc 112      Filed 06/05/20       Ent. 06/05/20 14:02:26           Pg. 11 of 15
 1            6.8    The Trustee is informed and believes, and on that basis alleges, that the Debtor

 2   was insolvent at the time the Transfers were made from the Debtor to defendant Cable based on
 3
     her sworn testimony regarding her assets in 2016 and 2017, including testimony that she had no
 4
     income, virtually no assets remaining and was relying on funds from friend Mike Parish to pay
 5
     her living expenses.
 6
              6.9    The Trustee is informed and believes and on that basis alleges, that the Transfers
 7

 8   from the Debtor to defendant Cable caused the Debtor to become insolvent as evidenced by the

 9   Debtor’s bankruptcy filing and the Debtor’s testimony at a 2016 deposition and a 2017 2004
10   examination that she had no income, virtually no assets remaining and was relying on funds from
11
     friend Mike Parish to pay living expenses..
12
              6.10   The Transfers should be avoided and recovered from defendant Cable as the
13
     initial transferee pursuant to 11 U.S.C. §§ 544(b) and 550 and preserved for the benefit of the
14

15   Estate pursuant to 11 U.S.C. § 551 because the Transfers are avoidable under applicable law,

16   including the Washington Uniform Fraudulent Transfer Act RCW §§ 19.40.041(1)(B) and

17   19.40.051(a).
18            6.11   The Transfers should be avoided and recovered from the defendant Governors as
19
     the immediate transferees holding partnership interests in defendant Cable and who benefitted
20
     from the transfers to defendant Cable pursuant to 11 U.S.C. §§ 544(b) and 550 and preserved for
21
     the benefit of the Estate pursuant to 11 U.S.C. § 551.
22

23   ///

24   ///

25   ///
26

     COMPLAINT - 12                                                              FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH         Doc 112     Filed 06/05/20     Ent. 06/05/20 14:02:26              Pg. 12 of 15
 1                               THIRD CAUSE OF ACTION
                 FAILURE OF THE DEFENDANT GOVERNORS TO COMPLY WITH
 2                      THEIR DUTIES UNDER RCW 25.10 (ARTICLE 8)
 3

 4            7.1    The Trustee realleges and incorporates by this reference the allegations set forth in

 5   paragraphs 1.1 through 6.11 as if fully set forth herein.
 6            7.2    On or about February 15, 2019, the NWTM Trustee sent a demand letter to
 7
     defendant Cable and defendant Governors notifying them of potential avoidance actions arising
 8
     from the Transfers.
 9
              7.3    Defendant Cable was dissolved on February 17, 2020, without notifying the
10

11   NWTM Trustee of the dissolution and without resolving the liabilities associated with the

12   Transfers.

13            7.4    Upon information and belief, defendant Cable failed to provide written notice to
14   the NWTM Trustee regarding a deadline to file claims as required by RCW 25.10.596(2), which
15
     precluded the Trustee from asserting the claims against defendant Cable prior to its dissolution.
16
              7.5    Defendant Cable failed to provide written notice to the Trustee regarding a
17
     deadline to file claims as required by RCW 25.10.596(2), which precluded the Trustee from
18

19   asserting the claims against defendant Cable prior to its dissolution.

20            7.6    Upon information and belief, defendant Cable and defendant Governors failed to

21   comply with RCW 25.10.621 which requires that in a dissolution, all assets of defendant Cable
22
     be first distributed to all creditors of defendant Cable before making distributions to defendant
23
     Governors.
24
              7.6    As a consequence of violating the provisions of RCW 25.10.596(2) and RCW
25
     25.10.621, defendant Governors must disgorge any surplus funds they received on dissolution of
26

     COMPLAINT - 13                                                                FOSTER GARVEY PC
                                                                                 1111 THIRD AVENUE, SUITE 3400
                                                                                SEATTLE, WASHINGTON 98101-3299
                                                                              PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH         Doc 112      Filed 06/05/20       Ent. 06/05/20 14:02:26             Pg. 13 of 15
 1   defendant Cable up to the amount of the Transfers and pay such funds to the Trustee in

 2   satisfaction of any judgment that the Trustee obtains against defendant Cable.
 3
                                             VII.    PRAYER
 4
              WHEREFORE, the Trustee respectfully prays that:
 5
              1.     Judgment be entered against defendant Cable and defendant Governors avoiding
 6
     and recovering the Transfers pursuant to 11 U.S.C. §§ 544(b) and 550, and preserving the
 7

 8   Transfers for the benefit of the Estate pursuant to 11 U.S.C. § 551, because the Transfers are

 9   avoidable under applicable law, including the Washington Uniform Fraudulent Transfer Act,
10   RCW § 19.40.041(a)(1).
11
              2.     Judgment be entered against defendant Cable and defendant Governors avoiding
12
     and recovering the Transfers pursuant to 11 U.S.C. §§ 544(b) and 550, and preserving the
13
     Transfers for the benefit of the Estate pursuant to 11 U.S.C. § 551, because the Transfers are
14

15   avoidable under applicable law, including the Washington Uniform Fraudulent Transfer Act,

16   RCW §§ 19.40.041(a)(2) and 19.40.051(a).

17            3.     Judgment should be entered against defendant Governors for violating the
18   dissolution requirements of RCW 25.10 (Article 8) and requiring defendant Governors to
19
     disgorge any surplus funds they received on dissolution of defendant Cable up to the amount of
20
     the Transfers and pay such funds to the Trustee in satisfaction of any judgment that the Trustee
21
     obtains against defendant Cable.
22

23            4.     The Trustee be awarded interest on the judgment as permitted by law.

24            5.     The Trustee be awarded costs of the suit incurred herein;

25

26

     COMPLAINT - 14                                                              FOSTER GARVEY PC
                                                                              1111 THIRD AVENUE, SUITE 3400
                                                                             SEATTLE, WASHINGTON 98101-3299
                                                                           PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH         Doc 112     Filed 06/05/20     Ent. 06/05/20 14:02:26             Pg. 14 of 15
 1            6.     The Court allow the Trustee to freely amend its pleadings, including this

 2   Complaint; and
 3
              7.     For such other and further relief as this Court deems just and proper.
 4
              DATED this 5th day of June, 2020.
 5

 6                                                 FOSTER GARVEY PC
 7
                                                   /s/ Deborah A. Crabbe
 8                                                 Deborah A. Crabbe, WSBA No. 22263
                                                   Attorneys for Plaintiff
 9                                                 Chapter 7 Trustee Kathryn A. Ellis
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     COMPLAINT - 15                                                              FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53753129.1
     Case 19-41238-MJH         Doc 112      Filed 06/05/20     Ent. 06/05/20 14:02:26             Pg. 15 of 15
